Edward S. Conway, J.
This is a CPLR article 78 proceeding in which plaintiff-petitioner, Robert R. Marshall, seeks an order compelling defendant-respondent to furnish copies of all files and other information in the records of defendant-respondent, indexed or otherwise maintained under plaintiff-petitioner’s name or containing his name.
Plaintiff-petitioner is presently incarcerated at the Federal penitentiary at Leavenworth, Kansas. He was convicted on April 19, 1971 for bank robbery. On December 8, 1976, plaintiff-petitioner requested in writing from the New York State Police, pursuant to the freedom of information article of the Public Officers Law of the State of New York (art 6), copies of all files and/or other information in possession of defendant-respondent with reference to plaintiff-petitioner. The request was denied on the grounds that the records requested are a part of investigative files compiled for law *530enforcement purposes and as such are specifically exempt from disclosure under section 88 (subd 7, par d) of the Public Officers Law.
In light of the opposing affidavit herein of Deputy Superintendent of State Police, Warren Surdam, it appears that the information sought to be disclosed constitutes part of investigatory files compiled for law enforcement purposes which, by virtue of section 88 (subd 7, par d) of the Public Officers Law, are exempt from availability for public inspection (see V. F. V. Constr. Co. v Kirwan, 51 AD2d 753). Petitioner has not made out a case for overruling that exemption (see Cirale v 80 Pine St. Corp., 35 NY2d 113).
The petition is therefore denied.